UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7347


DENNIS J. JACKSON, a/k/a        Dennis   J.    Jackson,    Sr.,   a/k/a
Dennis James Jackson,

                Petitioner - Appellant,

          v.

WARDEN BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:09-cv-00906-MBS)


Submitted:   January 28, 2011                 Decided:    February 23, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis J. Jackson, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dennis J. Jackson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition in

which he alleged that the trial court improperly admitted DNA

evidence       against        him,       that       he     was       provided        ineffective

assistance of counsel, that he was deprived of a speedy trial,

and that he was deprived of a preliminary hearing.                                  The order is

not    appealable          unless    a   circuit         justice       or     judge    issues    a

certificate         of     appealability.                See    28     U.S.C.       § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the      merits,     a   prisoner         satisfies         this    standard    by

demonstrating         “that     reasonable           jurists         would    find     that    the

district       court’s      assessment       of      the       constitutional         claims    is

debatable      or     wrong.”        Slack      v.    McDaniel,         529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently             reviewed       the    record    and

conclude       that      Jackson     has     not      made       the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

                                                2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3